                                     Case 3:18-cv-02363-LAB-BGS Document 16 Filed 03/22/19 PageID.187 Page 1 of 3



                                     1   Stephen Caruso
                                         1600 E. Vista Way #85
                                     2   Vista, CA 92084
                                         (760) 840-1812
                                     3
                                         Plaintiff, In Pro Per
                                     4
                                     5   YU | MOHANDESI LLP
                                     6   Brett B. Goodman (SBN 260899)
                                         213.375.3543 | bgoodman@yumollp.com
                                     7   Tamar G. Ellyin (SBN 266860)
                                         213.418.9341 | tellyin@yumollp.com
                                     8   633 West Fifth Street, Suite 2800
                                         Los Angeles, CA 90071
                                     9   213.377.5501 Facsimile
                                    10   Attorneys for Defendant
                                         IC System, Inc.
                                    11
633 West Fifth Street, Suite 2800




                                    12                            UNITED STATES DISTRICT COURT
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13                           SOUTHERN DISTRICT OF CALIFORNIA
                                    14
                                    15   STEPHEN J. CARUSO,                           CASE NO.: 3:18-cv-02363-LAB-BFS
                                    16                                                JOINT NOTICE OF SETTLEMENT
                                    17                    Plaintiff,
                                    18   v.
                                    19   DIVERSIFIED CONSULTANTS, INC.;
                                         I.C. SYSTEM, INC.; CREDENCE
                                    20
                                         RESOURCE MANAGEMENT; TRANS
                                    21   UNION, LLC; AND EXPERIAN
                                         INFORMATION SYSTEMS.,
                                    22
                                    23
                                    24                   Defendant.

                                    25
                                    26
                                    27
                                    28
                                                                                    1
                                                                       JOINT NOTICE OF SETTLEMENT
Case 3:18-cv-02363-LAB-BGS Document 16 Filed 03/22/19 PageID.188 Page 2 of 3
                                     Case 3:18-cv-02363-LAB-BGS Document 16 Filed 03/22/19 PageID.189 Page 3 of 3



                                     1                              CERTIFICATE OF SERVICE
                                     2         I certify that on March 22, 2019, a copy of the foregoing was filed and served
                                     3   electronically in the ECF system. Notice of this filing will be sent to the parties of
                                     4   record by operation of the Court’s electronic filing system. Parties may access this
                                     5   filing through the Court’s system.
                                     6
                                         Dated: March 19, 2019                   YU | MOHANDESI LLP
                                     7
                                     8                                           By /s/ Tamar G. Ellyin
                                                                                   Brett B. Goodman
                                     9                                             Tamar G. Ellyin
                                    10                                             Attorneys for Defendant
                                                                                   IC System, Inc.
                                    11
633 West Fifth Street, Suite 2800




                                    12
    Los Angeles, CA 90071
     YU | MOHANDESI LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                    1
                                                                          CERTIFICATE OF SERVICE
